921 A.2d 426 (2007)
190 N.J. 357
In the Matter of Chaim BERGLAS, an Attorney at Law (Attorney No. XXXXXXXXX).
Supreme Court of New Jersey.
May 15, 2007.

ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB *427 06-265, recommending that as a matter of reciprocal discipline pursuant to Rule 1:20-14, CHAIM BERGLAS of NEW YORK, NEW YORK, who was admitted to the bar of this State in 1991, should be suspended from the practice of law for a period of one year and reprimanded based on discipline imposed in the State of New York that in New Jersey constitutes violations of RPC 1.2(d)(counseling client in conduct the lawyer knows is criminal or fraudulent), RPC 4.1(a)(1)(knowingly making false statement of law or fact to third person), RPC 7.2(c)(improper payment to person for recommending lawyer's services), RPC 7.3(d)(improper referral fees), RPC 8.4(c)(conduct involving dishonesty, fraud, deceit or misrepresentation) and RPC 8.4(d)(conduct prejudicial to the administration of justice);
And CHAIM H. BERGLAS having failed to appear on the Order to Show Cause issued in this matter;
And the Court having determined that a one-year prospective suspension is the appropriate quantum of discipline in this matter and that respondent should not be reinstated to practice in New Jersey unless and until he is reinstated in New York;
And good cause appearing;
It is ORDERED that CHAIM BERGLAS is suspended from the practice of law for a period of one year and until the further Order of the Court, effective immediately; and it is further
ORDERED that respondent shall not be reinstated in New Jersey unless and until he is reinstated in New York; and it is further
ORDERED that respondent comply with Rule 1:20-20 dealing with suspended attorneys; and it is further
ORDERED that pursuant to Rule 1:20-20(c), respondent's failure to comply with the Affidavit of Compliance requirement of Rule 1:20-20(b)(15) may (1) preclude the Disciplinary Review Board from considering respondent's petition for reinstatement for a period of up to six months from the date respondent files proof of compliance; (2) be found to constitute a violation of RPC 8.1(b) and RPC 8.4(c); and (3) provide a basis for an action for contempt pursuant to Rule 1:10-2; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent's file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.